UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 29, 2012 Date of reporting period:August 31, 2011 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2011 Bright Rock Mid Cap Growth Fund Institutional Class Shares (BQMGX) Bright Rock Quality Large Cap Fund Institutional Class Shares (BQLCX) Investment Adviser Bright Rock Capital Management, LLC 288 Union Street Rockland, Massachusetts 02370 Phone:1-866-273-7223 TABLE OF CONTENTS LETTERS TO SHAREHOLDERS 3 ALLOCATION OF PORTFOLIO HOLDINGS 8 EXPENSE EXAMPLES 9 INVESTMENT HIGHLIGHTS 11 SCHEDULES OF INVESTMENTS 15 STATEMENTS OF ASSETS AND LIABILITIES 22 STATEMENTS OF OPERATIONS 23 STATEMENTS OF CHANGES IN NET ASSETS 24 FINANCIAL HIGHLIGHTS 26 NOTES TO FINANCIAL STATEMENTS 28 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 35 NOTICE OF PRIVACY POLICY & PRACTICES 40 ADDITIONAL INFORMATION 41 Dear Shareholder, An eight month streak of positive returns for the S&P 500 Index ended in April, replaced with five months of negative returns for the S&P 500. The final month of our reporting period, August, was also the worst, with the S&P 500 losing -5.43%. Concerns over slowing economic activity both in the US and abroad led many investors to favor government bonds and other defensive investments over riskier asset classes. US Economy The US debt ceiling debate came down to the wire; political polarization culminated in a compromise that solved little and satisfied fewer still.Housing, consumer spending, the unemployment rate, and the fiscal situation in many European countries continue to hold back any meaningful expansion.Recently, economists have started lowering Gross Domestic Product (GDP) estimates for the second half of 2011 and for the full year 2012. To add insult to injury, Standard and Poor’s downgraded the US Government long-term debt to AA+ from AAA.Although more psychological than financially material, the downgrade felt like salt on an old, but recently reopened, wound.With all the negative news, and 2008 so fresh in investors’ minds, investors’ fears seem to be firmly in the driver’s seat – and we are not surprised. While the recent headlines have been mostly negative, and fears of a “double dip” recession grow, we believe long-term fundamentals are stabilizing and still encouraging. Bright spots include an economy that continues to expand, albeit at slowing pace, very little inflation and better than expected corporate earnings.Moreover, the Fed remains committed to keeping short-term interest rates low through mid 2013. While we can frame the recent selloff within historical “norms,” we clearly understand that “this time is different,” as it always is.While respecting the fundamental truth of that statement, we have included 10 more reasons we believe the US economy is more stable today.They are: 1. The market looks oversold on both a forward and trailing P/E basis. 2. Although economists are slashing 2011 GDP estimates, we have not seen any published negative 2011 GDP estimates, which suggests lower, but still possibly positive growth. 3. S&P 500 dividend yield is in line with that of the 10-year Treasury. 4. Revenues have grown faster than US GDP for multinationals, due to the weaker dollar and stronger growth in other regions such as emerging markets. 5. Corporate balance sheets are strong with large cash positions to potentially facilitate investment, share repurchases, and dividend increases. 6. Banks are on a much stronger footing than in 2008 as evidenced by increased capital ratios, stronger balance sheets, and normalized TED spreads. 7. In almost every case, an inverted yield curve has led a US recession. Today the yield curve is historically steep. 3 8. Quantitative easing (QE) has arrived in Europe as the European Central Bank (ECB) began buying Italian and Spanish long-term debt. Spreads on these bonds compressed 90 basis points (bps) within two hours of the announcement. The ECB is already buying Portuguese and Irish debt. 9. Business profits have been exceptional. There has not been an instance in the post WWII era where the US has experienced a recession while corporate profits were rising. 75% of S&P 500 companies that have reported have beat estimates on earnings; 70% have beat on revenues (as of 8/5/11). US Stocks Both first and second quarter earnings for the S&P 500 were above analyst expectations. More than two-thirds beat analyst expectations, although the rate of growth for both profits and sales continued to moderate.Those sectors typically associated with the mid-cycle phase of expansion – namely energy, materials, industrials and technology – boasted the strongest rates of profit and sales growth.While higher commodity prices helped boost the top line for energy and materials companies, the increase in input prices weighed on profit margins for those in the consumer staples and utilities businesses.The financial sector was also negatively affected by regulatory reforms and weak loan demand.Going forward, most companies remain slightly optimistic for the coming year, but are maintaining “in line” earnings guidance, an indication that we may be entering a stage of steadier, more moderate earnings growth. Despite strong first quarter results by the more cyclical sectors of the economy, investors moved money to more defensive sectors as the market sold off in the second quarter.As such, healthcare, utilities, consumer and telecom stocks outperformed the overall market.Investors also favored higher quality companies, such as those we seek to invest in at Bright Rock, over riskier, low quality stocks. Traditional Asset Class Returns for Periods Ended August 31, 2011 Asset Class Benchmark 6 Months 12 months US Stocks S&P 500 -7.23% 18.50% US Gov’t Bonds Barclays Capital Intermediate Gov’t  5.03%  3.74% Cash 3 Month T-Bill  0.03%  0.10% Sincerely, David B. Smith, CFA Chief Investment Officer Bright Rock Capital Management 4 Mid Cap Growth Fund Management of the Fund The Mid Cap Growth Fund returned -10.45% for the six months ended 8/31/11, trailing the Russell Mid Cap Growth Index which returned -7.38%. Relative underperformance was driven by some of our more economically exposed growth names in the Technology and Consumer Discretionary sectors. This offset strong stock selection in both Consumer Staples and Industrials. The summer months saw high correlations between stocks within the index and returns were dominated by economic concerns in the US and Europe rather than the company fundamentals that we focus on. Technology Juniper Networks, Inc. fell 52% as the company lowered growth expectations for the second half of calendar 2011, overly discounting, in our opinion, the likelihood of recession.Riverbed Technology, Inc. fell 37% as the stock saw its P/E multiple contract as recession fears mounted and investors focused on their European business. Consumer Discretionary IMAX Corporation fell 37% driven by multiple contraction and uncertainty about the upcoming film slate for the current calendar quarter. Guess?, Inc. fell 24% primarily due to the impact that slowing growth in Europe would have on the company’s operations there. Consumer Staples Green Mountain Coffee Roasters, Inc. drove outperformance for this sector and the overall portfolio by appreciating 156%. Announcements that both Starbucks and Dunkin Brands would license their single serve K-cup format drove the stock higher. Herbalife Ltd. also appreciated strongly and gained 43%. Industrials Exposure to the Aerospace industry helped drive Heico Corporation and Precision Castparts Corp. higher, up 23% and 15%, respectively. In the current low yield, slow growth environment, we believe high-quality growth companies should offer attractive investment alternatives. As economic uncertainties begin to resolve themselves, individual stocks should be able to break free of the high correlations we are currently experiencing and possibly favor fundamental stock picking. Sincerely, Alan Norton, CFA Henry Mehlman, CFA Portfolio Manager Portfolio Manager 5 Quality Large Cap Fund Management of the Fund The Quality Large Cap Fund returned -7.15% while the S&P 500 Index returned -7.23% for the six month period ended August 31, 2011.Performance exceeded the S&P 500 by 8 basis points (.08%).Relative performance can be attributed to our quality bias and sector positioning, characteristics that reflect our distinct investment process.Underweights in Financials, Technology and Energy, relative to the comparative benchmark, helped performance.Stock selection including Ecolab, Inc. (+11.50%), The Southern Company (+12%), Abbott Laboratories (+12.8%) and CVS Caremark Corporation (+10.5%) enhanced returns. Financials As a group, financials were the worst performing sector in the Fund returning -21.9%.Our exposure to banks including JP Morgan Chase & Co. (-16.3%), Wells Fargo & Co. (-15.7%) and insurer Aflac, Inc. (-33.7%) detracted from performance.With substantially less sector exposure than the comparative benchmark, our equal weighted process benefited returns. Technology Our underweight in the sector relative to the comparative benchmark helped mitigate adverse stock selection.Owning large, well-known companies like Cisco Systems, Inc., Microsoft Corp. and Intel Corp. hurt performance over the period.However, with these Tech bellwethers’ trading at deep discounts (Cisco trades at about 6x earnings, excluding cash), we believe valuation is very compelling. Consumer Staples Solid returns from companies like Starbucks Corp. (+21.6%) and McDonald’s Corporation (+22%) helped, but losses in The Walt Disney Company (-35%) and The Home Depot, Inc. (-7%) erased gains.For the period, our holdings in this sector returned -.43%. In the current low yield, slow growth environment, we believe high quality, multinational companies with strong balance sheets and strong cash flow are attractive – exactly the types of companies we seek to invest in. Sincerely, Doug Butler, CFA, CFP® Jason Lilly, CFA, CFP® David B. Smith, CFA Portfolio Manager Portfolio Manager Portfolio Manager Please see the following page for important information. 6 Opinions expressed are those of Bright Rock Capital Management, LLC and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in mid cap companies can involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities can exhibit greater volatility. Additional risks include political, economic, and currency risks as well as differences in accounting methods. These risks can be greater for investments in emerging markets. The Funds may also invest in ETFs. ETFs are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The Funds may use options and futures contracts which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of the securities prices, interest rates and currency exchange rates. This investment may not be suitable for all investors. The Funds may engage in short sales, which could result in such Fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. Please see the schedule of investments on pages 15-21 for complete Fund holdings information.Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. The Russell Midcap Growth Index measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell Midcap Growth Index is constructed to provide a comprehensive and unbiased barometer of the mid-cap growth market and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true mid-cap growth market.The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Barclays Capital U.S. Intermediate Government Credit Index is a market value weighted performance benchmark for government and corporate fixed-rate debt issues with maturities between one and 10 years.The 3 Month T-Bill Index is an unmanaged index that measures the performance of the U.S. Treasury Bills with a maturity of three months and excludes commercial paper that may be purchased by accounts invested in this strategy.It is not possible to invest directly in an index. Gross Domestic Product (GDP) refers to the market value of all final goods and services produced in a country in a given period.Price-to-earnings (P/E) ratio is a common measurement for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the annual earnings per share.The TED spread is the difference between the interest rates on interbank loans and short-term U.S. government debt.Basis point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument.Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income.A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. Past performance does not guarantee future results. Must be preceded or accompanied by a prospectus. The Bright Rock Funds are distributed by Quasar Distributors, LLC. 7 Bright Rock Funds Allocation of Portfolio Holdings as of August 31, 2011 (Unaudited) Bright Rock Mid Cap Growth Fund (% of Investments) Bright Rock Quality Large Cap Fund (% of Investments) 8 Bright Rock Funds Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2011 - August 31, 2011). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Funds charge no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second 9 Bright Rock Funds Expense Examples (Unaudited) (Continued) line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid Cap Growth Fund Beginning Ending During Period Account Value Account Value March 1, 2011 – March 1, 2011 August 31, 2011 August 31, 2011* Actual $ 895.50 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Quality Large Cap Fund Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2011 – March 1, 2011 August 31, 2011 August 31, 2011* Actual $ 928.50 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.16%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 10 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) Total Returns – For the Period Ended August 31, 2011 Annualized Since Inception Six Months One Year (5/26/10) Bright Rock Mid Cap Growth Fund (10.45)% 23.35% 12.87% Russell Midcap Growth Index  (7.38)% 25.61% 17.85% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010, the inception date of the Fund. The graph does not reflect any future performance. The Russell Midcap Growth Index measures the performance of the mid-cap growth segment of U.S. equity universe. One cannot invest directly in an index. 11 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) (Continued) Bright Rock Mid Cap Growth Fund Growth of $100,000 Investment * Inception Date 12 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) Total Returns – For the Period Ended August 31, 2011 Annualized Since Inception Six Months One Year (5/26/10) Bright Rock Quality Large Cap Fund (7.15)% 12.63%  7.59% S&P 500 Index (7.23)% 18.50% 13.28% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010, the inception date of the Fund. The graph does not reflect any future performance. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. 13 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) (Continued) Bright Rock Quality Large Cap Fund Growth of $100,000 Investment * Inception Date 14 Bright Rock Mid Cap Growth Fund Schedule of Investments August 31, 2011 (Unaudited) Shares Value COMMON STOCKS – 97.54% Aerospace & Defense – 3.60% HEICO Corp. $ Precision Castparts Corp. Auto Components – 1.91% BorgWarner, Inc.(a) Biotechnology – 6.97% Alexion Pharmaceuticals, Inc.(a) Onyx Pharmaceuticals, Inc.(a) United Therapeutics Corp.(a) Vertex Pharmaceuticals, Inc.(a) Capital Markets – 3.82% Lazard Ltd. Raymond James Financial, Inc. Chemicals – 1.71% FMC Corp. Commercial Banks – 1.42% First Republic Bank(a) Communications Equipment – 2.41% Juniper Networks, Inc.(a) Riverbed Technology, Inc.(a) Distributors – 1.98% LKQ Corp.(a) Diversified Consumer Services – 2.62% Coinstar, Inc.(a) DeVry, Inc. Electrical Equipment – 5.68% GrafTech International Ltd.(a) Polypore International, Inc.(a) Rockwell Automation, Inc. The accompanying notes are an integral part of these financial statements. 15 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) August 31, 2011 (Unaudited) Shares Value Energy Equipment & Services – 5.54% Core Laboratories NV $ Oil States International, Inc.(a) Superior Energy Services, Inc.(a) Food Products – 3.90% Green Mountain Coffee Roasters, Inc.(a) Health Care Equipment & Supplies – 3.95% Alere, Inc.(a) Masimo Corp. ResMed, Inc.(a) Health Care Technology – 2.02% Allscript Healthcare Solutions, Inc.(a) Hotels, Restaurants & Leisure – 2.06% Wynn Resorts Ltd. Household Durables – 1.90% Harman International Industries, Inc. Internet Software & Services – 3.01% Ancestry.com, Inc.(a) IntraLinks Holdings, Inc.(a) Life Sciences Tools & Services – 1.27% Illumina, Inc.(a) Machinery – 2.10% WABCO Holdings, Inc.(a) Media – 3.62% Discovery Communications, Inc.(a) Imax Corp.(a) Metals & Mining – 3.04% Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. The accompanying notes are an integral part of these financial statements. 16 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) August 31, 2011 (Unaudited) Shares Value Oil, Gas & Consumable Fuels – 5.18% Concho Resources, Inc.(a) $ InterOil Corp.(a) Range Resources Corp. Personal Products – 1.98% Herbalife Ltd. Pharmaceuticals – 4.13% Elan Corp PLC – ADR(a) Hospira, Inc.(a) Professional Services – 1.42% Corporate Executive Board Co. Semiconductors & Semiconductor Equipment – 8.48% Altera Corp. Atmel Corp.(a) Marvell Technology Group Ltd.(a) Netlogic Microsystems, Inc.(a) Novellus Systems, Inc.(a) Skyworks Solutions, Inc.(a) Software – 5.30% ANSYS, Inc.(a) Concur Technologies, Inc.(a) Rovi Corp.(a) Specialty Retail – 4.67% CarMax, Inc.(a) Dicks Sporting Goods, Inc.(a) Guess?, Inc. Trading Companies & Distributors – 1.85% Fastenal Co. TOTAL COMMON STOCKS (Cost$24,453,058) $ The accompanying notes are an integral part of these financial statements. 17 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) August 31, 2011 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 2.66% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost$710,723) Total Investments (Cost$25,163,781)-100.20% Liabilities in Excess of Other Assets – (0.20)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 Bright Rock Quality Large Cap Fund Schedule of Investments August 31, 2011 (Unaudited) Shares Value COMMON STOCKS – 99.02% Aerospace & Defense – 2.65% Lockheed Martin Corp. $ Beverages – 2.68% PepsiCo, Inc. Chemicals – 6.03% Albemarle Corp. Ecolab, Inc. Praxair, Inc. Commercial Banks – 3.42% Wells Fargo & Co. Communications Equipment – 2.11% Cisco Systems, Inc. Computers & Peripherals – 1.98% Hewlett-Packard Co. Containers & Packaging – 3.95% Bemis, Inc. Greif, Inc. Diversified Financial Services – 3.44% JPMorgan Chase & Co. Diversified Telecommunication Services – 3.49% AT&T, Inc. Electric Utilities – 4.90% Exelon Corp. Southern Co. Electrical Equipment – 2.55% Emerson Electric Co. Energy Equipment & Services – 2.01% National Oilwell Varco, Inc. The accompanying notes are an integral part of these financial statements. 19 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) August 31, 2011 (Unaudited) Shares Value Food & Staples Retailing – 4.57% CVS Caremark Corp. $ Wal-Mart Stores, Inc. Becton Dickinson & Co. Medtronic, Inc. Hotels, Restaurants & Leisure – 1.93% Starbucks Corp. Household Products – 2.88% Procter & Gamble Co. Industrial Conglomerates – 4.66% General Electric Co. Insurance – 3.10% Aflac, Inc. Media – 6.74% Comcast Corp. Time Warner Cable, Inc. Walt Disney Co. Multiline Retail – 3.32% Target Corp. Multi-Utilities – 3.09% Wisconsin Energy Corp. Oil, Gas & Consumable Fuels – 7.67% Apache Corp. Chevron Corp. Exxon Mobil Corp. Pharmaceuticals – 6.32% Abbott Laboratories Allergan, Inc. The accompanying notes are an integral part of these financial statements. 20 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) August 31, 2011 (Unaudited) Shares Value Semiconductors & Semiconductor Equipment – 3.23% Intel Corp. $ Software – 2.31% Microsoft Corp. Specialty Retail – 1.99% Home Depot, Inc. Water Utilities – 2.00% Aqua America, Inc. Wireless Telecommunication Services – 2.13% MetroPCS Communications, Inc.(a) TOTAL COMMON STOCKS (Cost$82,346,013) $ Principal Amount SHORT-TERM INVESTMENTS – 0.71% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost$593,316) Total Investments (Cost$82,939,329)–99.73% Other Assets in Excess of Liabilities – 0.27% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 21 Bright Rock Funds Statements of Assets and Liabilities August 31, 2011(Unaudited) Mid Cap Quality Large Growth Fund Cap Fund ASSETS Investments, at value (cost $25,163,781 and $82,939,329, respectively) $ $ Receivable for Fund shares sold Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed Payable to affiliates Payable to Adviser Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain Net unrealized appreciation on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 22 Bright Rock Funds Statements of Operations For the Six Months Ended August 31, 2011(Unaudited) Mid Cap Quality Large Growth Fund Cap Fund INVESTMENT INCOME Dividend income $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Federal and state registration fees Administration fees Fund accounting fees Transfer agent fees and expenses Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Custody fees Trustees' fees and related expenses Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized depreciation on investments ) ) NET REALIZED AND UNREALIZED LOSS ON INVESTMENTS ) ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) $ ) Net of foreign withholding taxes of $150. The accompanying notes are an integral part of these financial statements. 23 Bright Rock Mid Cap Growth Fund Statements of Changes in Net Assets Six Months Ended August 31, 2011 Period Ended (Unaudited) February 28, 2011(1) FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net realized gains — ) Net decrease in net assets resulting from distributions paid — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net asset value of shares issued in reinvestment of distributions to shareholders — Net increase in net assets from capital share transactions TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of Period — End of Period $ $ ACCUMULATED NET INVESTMENT INCOME (LOSS) $ ) $ The Fund commenced operations on May 26, 2010. The accompanying notes are an integral part of these financial statements. 24 Bright Rock Quality Large Cap Fund Statements of Changes in Net Assets Six Months Ended August 31, 2011 Period Ended (Unaudited) February 28, 2011(1) FROM OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net investment income ) ) Net realized gains — ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net asset value of shares issued in reinvestment of distributions to shareholders Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of Period — End of Period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ The Fund commenced operations on May 26, 2010. The accompanying notes are an integral part of these financial statements. 25 Bright Rock Mid Cap Growth Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended August 31, 2011 Period Ended (Unaudited) February 28, 2011(1) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment loss(2) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net realized gain on investments — ) Total distributions paid — ) Net Asset Value, End of Period $ $ Total Return(3) )% % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets before waiver and reimbursements(4) % % Ratio of expenses to average net assets after waiver and reimbursements(4) % % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% Portfolio turnover rate(3) % % The Fund commenced operations on May 26, 2010. Per share net investment loss was calculated using average shares outstanding. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 26 Bright Rock Quality Large Cap Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended August 31, 2011 Period Ended (Unaudited) February 28, 2011(1) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income ) ) From net realized gain on investments — ) Total distributions paid ) ) Net Asset Value, End of Period $ $ Total Return(3) )% % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets(4) % % Ratio of net investment income to average net assets(4) % % Portfolio turnover rate(3) % % The Fund commenced operations on May 26, 2010. (2) Per share net investment income was calculated using average shares outstanding. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 27 Bright Rock Funds Notes to Financial Statements August 31, 2011 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Bright Rock Funds (the “Funds”), are comprised of the Bright Rock Mid Cap Growth Fund and the Bright Rock Quality Large Cap Fund, each representing a distinct series with their own investment objectives and policies within the Trust. The investment objective of both Funds is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. Each Fund has two share classes: Institutional Class and Investor Class shares. The Institutional Class shares of each Fund commenced operations on May 26, 2010. As of the date of this report, the Investor Class shares have not yet commenced operations. Costs incurred by the Funds in connection with the organization, registration and the initial public offering of shares were paid by Bright Rock Capital Management, LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or 28 Bright Rock Funds Notes to Financial Statements (Continued) August 31, 2011 (Unaudited) other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds have adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of August 31, 2011: 29 Bright Rock Funds Notes to Financial Statements (Continued) August 31, 2011 (Unaudited) Mid Cap Growth Fund Level 1 Level 2 Level 3 Total Equity Common Stocks $ $
